Citation Nr: 0116746	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  95-24 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Evaluation of post-traumatic stress disorder (PTSD), 
rated as 30 percent prior to March 7, 2000.

3.  Evaluation of PTSD, currently rated as 50 percent. 



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
January 1946 and from August 1950 to August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Montgomery Department of Veterans Affairs (VA) Regional 
Office (RO).  

As the veteran noted disagreement with the assignment of the 
initial rating for his PTSD and has properly perfected his 
appeal as to this issue, the propriety of each rating 
decision through the point in time when a final resolution 
has been reached, is currently before the Board.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

In November 1999, the veteran requested service connection 
for prostate cancer.  As this matter is not properly before 
the Board, it is referred to the RO for appropriate action.  

In December 1999, the Board referred the issue of a total 
disability evaluation based upon individual unemployability 
to the RO.  It does not appear that the RO has addressed this 
issue.  

In December 1999, the Board denied service connection for 
hypertension.  In February 2000, the veteran reported that he 
was entering a notice of disagreement with a February 2000 
denial of service connection for hypertension.  The VA did 
not address the issue of service connection in February 2000.  
There was no regional office decision addressing hypertension 
after the Board decision.  The purported NOD is not valid and 
there is no jurisdiction.  The veteran is informed that he 
may petition to reopen the claim by submitting new and 
material evidence.  The regional office correctly informed 
the veteran in March 2001.


FINDINGS OF FACT

1.  Bilateral hearing loss disability is of service origin.  

2.  PTSD resulted in considerable social and industrial 
impairment prior to July 30, 1998.

4.  As of July 30, 1998, PTSD is productive of occupational 
and social impairment, with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (2000).

2.  Prior to July 30, 1998, PTSD was 50 percent disabling.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code  9411 (2000).

4.  As of July 30, 1998 the criteria for a 70 percent 
evaluation for PTSD have currently been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  VA has met the duty 
to inform the appellant of any additional information or 
evidence that is needed.  The Board concludes the discussions 
in the rating decisions, the SOC and the SSOC, informed the 
appellant of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  There is no indication in this case that the 
appellant's claim for benefits is incomplete.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was afforded numerous VA 
examinations during the course of this appeal.  Moreover, 
this matter has been remanded for additional development with 
the requested development being accomplished.  As such, the 
Board finds that there is sufficient evidence to decide his 
claim.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


Hearing Loss Disability

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

If the disorder is sensorineural hearing loss (organic 
disease of the nervous system), service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102 (2000).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, the VA shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by said 
service such satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a hearing loss 
disability is governed by 38 C.F.R. § 3.385 (2000), which 
states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.


Factual Background

In a December 1999 decision, the Board found that the veteran 
had submitted new and material evidence to warrant the 
reopening of his claim or service connection for hearing loss 
disability.  The Board then remanded this matter for further 
development.  

A review of the veteran's available service medical records 
demonstrates that at the time of his January 1946 service 
separation examination, the veteran was found to have acuity 
of 40/40 watch, 20/20 coin click, 15/15 whispered voice, and 
15/15 spoken voice.  

At the time of a March 1990 VA audiological evaluation, the 
veteran was found to have bilateral sensorineural hearing 
loss with poor discrimination.  

At the time of an April 1990 private audiological evaluation, 
the veteran was found to have severe sensorineural hearing 
loss, bilaterally, consistent with increased noise exposure 
and presbycusis.  

In an August 1990 letter, the veteran's private physician, S. 
F., M.D., indicated that the veteran was currently under his 
care for significant hearing loss which now resulted in the 
use of hearing aids.  Dr. F. noted that the appellant was a 
veteran of WWII and the Korean Conflict with noise exposure 
without hearing protection and that he had also had malaria 
in 1942 which may have contributed to his hearing loss.  Dr. 
F. stated that the veteran's hearing had progressively 
deteriorated over the years and his loss could be traced back 
to military service.  

In an October 1991 statement, M. M. indicated that he and the 
veteran were served in a company that was landed as infantry 
with demolition capabilities.  He noted that they were called 
upon to demolish caves and enemy command centers.  He further 
stated that after the island was secured, their duties 
reverted to destroying dud naval shells and enemy ammunition.  

Mr. M. indicated that shortly after their fleet departed, 
they were expecting a large counter invasion by the Japanese 
and that his company proceeded to blast through a narrow 
passageway across the island in order that vehicles and tanks 
had access across the island.  He stated that under this 
constant noise of blasting at close range and the harassment 
of Japanese naval and aerial bombing, it was a wonder that 
any of them could hear.  Mr. M. further noted that he was 
aware that the veteran was instrumental in using his 
demolition expertise to destroy and deprive the North Koreans 
from capturing tons of ammunition as the allies withdrew 
during the Korean War.  

At the time of an April 1995 VA outpatient visit, the 
examiner noted that the veteran had bilateral hearing loss 
which dated to his having volunteered to blow up the 
ammunition in the harbor at Hungnam.  

At the time of a January 1996 VA audiological evaluation, the 
veteran was again found to have bilateral hearing loss.  The 
veteran was also noted to have high frequency hearing loss at 
the time of April and May 1996 visits.  

At the time of an April 1998 VA audiological evaluation, the 
veteran was shown to have bilateral hearing loss.  

In its December 1999 remand, the Board requested that the RO 
determine whether the veteran was engaged in demolition work 
during service and consider the provisions of 38 U.S.C.A. 
§ 1154 in regard to the hearing loss issue.  The Board 
further requested that the veteran be afforded a VA 
audiological examination, with the examiner rendering a 
medical opinion as to whether post service hearing loss 
disability was consistent with inservice noise exposure.

In conjunction with the Board remand, the RO attempted to 
obtain copies of the veteran's service personnel records on 
several occasions but received no reply to the request.  

In April 2000, the veteran was afforded a VA audiological 
examination.  At the time of the examination, the veteran 
reported that he had had difficulty hearing since WWII.  He 
stated that his hearing loss was caused from noises incurred 
while in the military, specifically the Japanese firing over 
the island where he was stationed and the disposal of ammo 
that could not be taken back to the United States.  He 
indicated that he worked as an engineer in the military 
serving infantry.  He noted that he was exposed to excessive 
noise in the military without the use of hearing protection.  
He stated that his civil occupation for thirteen years 
included noise exposure but that the use of hearing 
protection was normal.  He did not report any recreational 
noise exposure.  

An audiological evaluation revealed decibel level readings of 
70, 80, 85, 95, and 95, in the right ear, and decibel level 
readings of 30, 50, 80, 90, and 90, in the left ear, at 500, 
1000, 2000, 3000, and 4000 Hertz.  

The examiner stated that the thresholds were felt to 
represent true organic acuity, bilaterally, and were 
consistent with those previously obtained.  He noted that the 
pattern for hearing loss disability was consistent with 
inservice noise exposure.  He further observed that it was at 
least as likely as not that the hearing loss demonstrated on 
examination was caused by noise exposure incurred while he 
was in the military.  

Analysis

Service connection for bilateral hearing loss disability is 
warranted.  While the Board notes that the veteran did not 
file a claim of service connection for hearing loss for many 
years after service and that the first available objective 
medical finding of hearing loss is also not until numerous 
years after service, the veteran has submitted a private 
physician statement relating his hearing loss to inservice 
noise exposure.  He has also submitted a lay statement from a 
fellow comrade relating the conditions that the veteran was 
exposed to inservice.  Moreover, the April 2000 VA examiner 
found that it was at least as likely as not that the 
veteran's current hearing loss was related to inservice noise 
exposure. 

The Board is presented with current hearing loss disability 
and a professional has attributed that disability to service.  
Since the RO has granted service connection for PTSD and has 
conceded combat, his claimed noise exposure is consistent 
with the circumstances of combat.  Since there is disability 
that is due to inservice disease or injury, service 
connection is warranted.

PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.

The Board notes that a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  In Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), the United States Court 
of Appeals for Veterans Claims (Court) held, in pertinent 
part, that where the law or regulation changed after a claim 
had been filed but before the administrative or judicial 
appeal process had been concluded, the version most favorable 
to the appellant was to be applied.  In this case, neither 
version is more favorable.

The pre-November 1996 criteria and the applicable ratings are 
as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment - 
30 percent disabling.

Less than criteria for the 30 percent , 
with emotional tension or other evidence 
of anxiety productive of mild social and 
industrial impairment - 10 percent 
disabling.

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working ability - 0 percent 
disabling.

The post-November 1996 criteria and the applicable ratings 
are as follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked  
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere  with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

A 30 percent evaluation was warranted for definite social and 
industrial impairment.  In this regard, the Board notes the 
Court's decision in Hood v. Brown, 4 Vet. App. 301 (1993), 
and VAOPGCPREC (OGC Prec. 9- 93) (1993), which defined 
definite social and industrial impairment as impairment which 
is "distinct, unambiguous and moderately large in degree."  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran. 
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 
38 C.F.R. §§ 4.125(a), 4.130 (2000).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim.  Rather, the law must be taken at its plain 
meaning and the plain meaning of the requirement that the 
effective date be determined in accordance with facts found 
is that the disability rating must change to reflect the 
severity of the disability as shown by the facts from time to 
time.  We conclude that the disability has changed during 
this appeal period and that a staged rating is warranted.

Factual Background

In October 1992, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported that he would lay in bed at night sweating and not 
sleeping.  He indicated that he was very short tempered and 
that he would blow up easily over things that should not have 
bothered him.  He stated that he could not stand to have 
people walk up behind him and that he would get extremely 
upset with his wife.

Mental status examination found the veteran to be well 
groomed and appropriately dressed.  His affect and mood were 
appropriate and he was well oriented with no memory problems.  
The veteran spoke spontaneously and rapidly but was extremely 
circumstantial.  There was no evidence of psychotic disorder 
but he did express many obsessive compulsive traits.  He 
appeared to be at least of average intelligence.  Diagnoses 
of a generalized anxiety disorder, an obsessive compulsive 
disorder, and PTSD-mild, were rendered.  

In an April 1992 treatment record it was noted that the 
veteran had trouble with outbursts and impulsive expressions 
of strong opinions.  The veteran indicated that he was having 
difficulty with his wife.  The examiner stated there were no 
hallucinations or delusions present and that the veteran was 
not suicidal.  

At the time of an April 24, 1992, visit, the veteran reported 
having a difficult marriage and a lot of conflicts with his 
wife's family.  The veteran indicated that he had reconciled 
with his wife and that they had been remarried in the chapel.  
He saw this as an improvement in his situation but feared 
that family problems were going to continue.  Mental status 
examination found the veteran to be neatly dressed and 
groomed with a military bearing.  He was alert and oriented, 
conversed logically, and expressed himself well.  There was 
no evidence of psychosis or organic dysfunction.  He was able 
to sleep well without nightmares and had only a slight 
reduction in energy level.  He was continuing to pursue hobby 
interests, especially remodeling and woodworking.  He denied 
subjective depression but complained of being chronically 
edgy and anxious with frequent episodes of irritability.  The 
examiner noted that the veteran was clearly a compulsive 
individual.  It was the examiner's impression that the 
veteran had a chronic anxiety state, marital difficulties, 
and probable underlying mild PTSD.  

At the time of May 4, 1992, outpatient visit, the veteran was 
noted to be relaxed and eager to share information.  He 
remained anxious and easily upset.  He noted that although he 
was remarried, his wife did not appear to have made any 
changes.  In a May 19, 1992, outpatient treatment record, it 
was noted that the veteran talked easily about himself and 
his efforts to reduce anxiety.  He was highly motivated to 
help his wife.  He also indicated that he had formed 
alternative activities to direct his military memories.  

At the time of a June 9, 1992, visit, the veteran readily 
talked about his ideas and needs.  He indicated that he 
continued to have trouble with impulsive anger but had a 
positive attitude about future activities despite his anger.  

In an August 10, 1992, outpatient treatment record, it was 
noted that the veteran was having significant problems.  He 
reported having frequent nightmares relating to his military 
experiences.  The examiner observed that there was a very 
clear relationship between the onset of the veteran's PTSD 
symptoms and retirement.  The examiner further noted that the 
veteran complained of some daytime problems with anxiety, 
some rumination, and frequent episodes of anger and 
irritability.  

At the time of an August 18, 1992, visit, the veteran was 
noted to be obsessive compulsive and vented his anger by 
throwing things.  At a September 2, 1992, visit, the veteran 
continued to complain about his wife and her family.  It was 
the examiner's assessment that the veteran was domineering 
and overprotective of his wife.  

At the time of a November 5, 1992, visit, the veteran was 
noted to have made some good progress taking Tranxene.  He 
was sleeping more soundly but was still having some agitated 
nightmares, but not severe nightmares with combat-related 
violence.  The veteran reported that he was still anxious, 
jumpy, and jittery around the house.  He also indicated that 
he startled rather easily but that he had noticed some 
reduction of anxiety and irritability.  The examiner stated 
that the veteran definitely had delayed PTSD and that he had 
seen some improvement with Traxene but was still having a lot 
of vivid dreaming and some disturbed sleep.  

In a December 29, 1992, outpatient treatment record, it was 
noted that the veteran was not doing as well as the last 
time.  He was still waking up in the night and having a lot 
of violent nightmares, many which were combat-related.  He 
also reported having flashbacks of bulldozers and dead bodies 
during the day.  He further noted having some irritability 
during the day and sometimes getting angry and striking his 
wife.  He also stated that they were continuing to have 
marital stress.  Diagnoses of dysthymia and PTSD were 
rendered.  

At the time of a February 11, 1993, visit, the veteran 
reported that he had made some pretty good progress.  His 
sleep was much improved and he was not having trouble with 
nightmares and reawakening.  He also reported having 
intermittent daytime anxiety but noted that it was about 50 
percent better than it had previously been.  It was the 
examiner's impression that the veteran had delayed PTSD with 
some improvement with medication.  

At the time of a March 15, 1993, visit, the veteran was noted 
to be under extreme stress because his wife had left him.  He 
noted that they had actually separated sixteen or seventeen 
times during the course of their marriage, being divorced 
during one of these periods.  The veteran indicated that he 
would probably have suicidal thoughts if his wife permanently 
left him but denied any plan or intent.  He was anxious and 
almost tearful.  His voice cracked frequently when talking 
and he appeared quite edgy.  There was no evidence of 
psychosis or organic brain syndrome.  The veteran complained 
of insomnia.  Diagnoses of PTSD and worsening depression due 
to family problems were rendered.  In a March 23, 1993, 
treatment record, it was noted that the veteran and his wife 
had decided to reconcile.  Both the veteran and his wife 
indicated that things were not going so well.  It was the 
examiner's impression that the veteran had depression, R/O 
PTSD, and marital maladjustment.  

At the time of a June 14, 1993, treatment visit, it was noted 
that the veteran and his wife were working on their 
communication problems and enjoying their day to day 
activities.  It was the examiner's impression that the 
veteran's symptoms had improved and that he did not have any 
suicidal or homicidal thoughts.  In an August 2, 1993, 
treatment record, it was noted that the veteran and his wife 
were working on their problems and getting along better.  The 
veteran indicated that he still had a temper and said things 
that he later regretted.  They reported that they had been 
going on picnics together.  The examiner observed that the 
veteran was in a good mood.  He was sleeping better and did 
not look as tired.  At the time of a November 4, 1993, visit, 
it was indicated that the veteran and his wife were getting 
along better and that the veteran was sleeping better and not 
being so demanding.  

In a November 15, 1993, outpatient treatment record, it was 
noted that the veteran was doing fairly well and that his 
wife was doing significantly better.  The veteran reported 
that they were getting along better and that he had been 
taking her on out of town trips.  He indicated that he was 
having some increased problems after receiving literature 
about an assault where he had lost a lot of fellow soldiers.  
He stated that this brought back a lot of memories and that 
he had been having increased nightmares since this.  The 
veteran reported having initial insomnia and some trouble 
sleeping.  He was not having any suicidal depressions but had 
noted an increase in his depressed mood and some decrease in 
energy level.  It was the examiner's impression that the 
veteran had an improvement in life status but some worsening 
of PTSD and depression symptoms.  

In January 1994, the veteran underwent a psychological 
evaluation.  At the time of the evaluation, the veteran 
reported that he had not "had a good night's sleep in 
generations".  At least once per week he experienced a 
nightmare of his buddies dying.  He described feelings of 
constant pressure which never seemed to go away and that 
prevented him from lying down to relax.  The veteran 
indicated that he was easily upset and irritated and noted 
that his wife initially left him as a result of this.  He 
expressed a great dislike for crowds and explained that when 
he was around a number of people, he stood with his back to 
the wall.  He noted that he did not trust many people.  He 
complained that he was often depressed but that his mood 
improved with medication.  He admitted to thinking of suicide 
in the past but denied any present plans.  The veteran spent 
a good deal of time complaining.  

Mental status examination revealed that the veteran was 
neatly dressed and groomed.  He was quite cordial and 
responded to each question posed to him.  His speech was 
rather rapid but it was felt that he simply had a number of 
things to say.  Much of the session was spent providing the 
veteran with an opportunity to vent his frustration with the 
system.  Affect was somewhat depressed and the veteran 
evidenced almost a sense of desperation as he asked for 
assistance with his difficulties.  Content of speech was 
normal and there was no evidence of thought disorder.  

The examiner noted that the veteran was in a great deal of 
distress and saw this distress as beyond his ability to cope 
and was exaggerating his difficulties in a plea for help in 
the hope that the help would more quickly be forthcoming.  

At the time of a February 28, 1994, visit, the veteran 
reported that he was having some problems.  He noted that the 
problems had increased with his wife's family.  He stated 
that he was not having problems with flashbacks during the 
day and noted that his depression was somewhat better.  His 
nightmares had flared up with increased family stress.  He 
indicated that he had had combat related dreams the entire 
previous night and that this was getting to be more of a 
frequent occurrence.  

At time of a June 6, 1994, visit, the veteran was noted to be 
doing fairly well.  He was having some nightmares relating 
back to military service, with a special issue being a mass 
burial that he witnessed.  He was not having flashbacks but 
he was having recurrent ruminations relating to these issues 
and his military service overall.  His energy level and 
depressed mood were improving with medication.  The examiner 
noted that allowing the veteran to vent about his family 
problems had improved his relationship with his wife and had 
proved to be a rather effective mode of therapy.  

In a December 5, 1994, outpatient record, it was noted that 
the veteran was having some increasing depression lately.  He 
reported that he was having some combat-related nightmares 
and some increased preoccupation with friends lost in WWII.  
He was also having some increased problems with sleeping.  

In an April 10, 1995, outpatient treatment record, it was 
noted that the veteran was being treated for increasing 
depressive symptomatology.  The veteran had an array of PTSD 
symptoms including nightmares and vivid recollections of his 
combat experiences.  The examiner noted that the veteran did 
not appear significantly angry or depressed.  He was coherent 
and did not have any auditory hallucinations or suicidal 
thoughts.  He was fully oriented.  A diagnosis of PTSD was 
rendered.  

At the time of his October 1995 hearing, the veteran reported 
that he was having a lot of dreams about WWII.  He noted that 
he would lay in bed and sweat and grind his teeth and not be 
able to go to sleep.  He also testified that when he went 
into a room his back had to be against the wall.  He further 
reported that crowds startled him.  The veteran indicated 
that he was on several medications for his PTSD.  He also 
testified that watching war movies used to bother him and he 
had to stop.  He indicated that he had felt suicidal for the 
past two to three weeks.  He also reported that watching the 
regular news bothered him.  He noted that he and his wife had 
a good relationship but that he participated in no social 
activities.  The veteran testified that he tried to avoid 
people.  He also noted that his wife scared the "devil out 
of him" if she came up from behind him.  

At the time of a January 18, 1996, visit, the veteran 
reported that he was having an increase in his PTSD symptoms.  
He noted that he tended to have trouble around the holidays.  
He reported having intrusive memories and dreams.  He stated 
that he was especially thinking of the campaign.  The 
examiner indicated that the veteran was not having major 
suicidal depression but was having some increased trouble 
sleeping.  He also noted a worsening problem with 
irritability and mood swings.  It was the examiner's 
impression that the veteran had delayed type PTSD.  

At the time of a May 1996 visit, the veteran reported that he 
had had severe vivid flashback type nightmares.  

In a July 1996 outpatient treatment record, it was noted that 
the veteran had recently had a flare-up.  He indicated that 
he had had increased startle response since a Japanese 
soldier who was trying to kill him with a butcher knife was 
directly shot over his foxhole and fell on him.  He noted 
that he took a combat/assault position when his wife came up 
to him and tapped him on the shoulder.  The veteran stated 
that he was still having sleep disturbance and a worsening 
problem with bruxism.  Depression was found to be stable 
overall.  He still had trouble with intrusive thoughts, 
flashbacks, anxiety attacks, and exaggerated startle 
response, which appeared to be pretty chronic.  

In November 1996, the veteran reported having chronic 
insomnia which was worsening of late.  His energy level was 
staying reasonable and he was able to perform his daily 
tasks.  He was not having major flashbacks but noticed some 
increased forgetfulness.  

In June 1997, the veteran was noted to be having increased 
problems with his PTSD.  He stated that he was starting to 
have middle of the night reawakenings.  

In a January 1998 statement, the veteran reported that his 
PTSD prevented him from working and having a normal life.  He 
noted that he had no close relationships other than with his 
wife.  He stated that his PTSD was causing severe problems 
with his marriage.  He indicated that he had terrible 
nightmares, waking up in sweats and thinking he was back in 
combat.  He noted that he would wake up extremely frightened 
and would intentionally strike out if touched.  

In an April 1998 treatment record, it was noted that the 
veteran was still having some intermittent insomnia.  There 
was some chronic stress with his wife.  He reported getting 
angry at times but denied getting violent toward her or any 
other people.  He indicated that there were some days that he 
was depressed and thought about death.  He stated that these 
thoughts occurred intermittently but denied suicidal 
ideation.  It was the examiner's impression that the veteran 
had PTSD.  

In a July 1998 statement, the veteran again indicated that 
his PTSD prevented him from working and having a normal life 
with close friends other than his wife.  He noted that his 
wife had told him several times that she was afraid of him.  
The veteran further reported having terrible nightmares, 
waking up sweating and thinking he was in combat, and being 
extremely frightened and unintentionally hitting someone if 
touched.  

In a July 30, 1998, treatment record, it was noted that the 
veteran had had an argument with his wife and threw a glass 
at her.  As a result of this, she had moved out.  The veteran 
reported having some depression.  He denied suicidal ideation 
but stated he was having a lot of episodes of feeling angry 
and frustrated.  He also noted having increasing problems 
with his sleep disorder.  

In April 1999, the veteran forwarded a copy of his divorce 
decree, dated February 8, 1999.  In a December 1998 treatment 
record, it was indicated that the veteran was finalizing his 
divorce from his wife.  He was noted to be sleeping off and 
on.  He was having some increased problems and was a bit more 
subdued and depressed.  He denied suicidal ideations but had 
lower than normal energy. The examiner assigned a GAF score 
of 65.  In a March 1999 outpatient treatment record, the 
veteran reported having some reawakening insomnia and daytime 
anxiety/depression.  Suicidal/homicidal ideation was denied.  
A GAF score of 60 was assigned.  

In his April 1999 statement, the veteran reported that he was 
not able get along with anyone and unable to attain or 
maintain substantial gainful employment.  

In December 1999, the Board remanded this matter for 
additional development, to include a VA psychiatric 
examination.  

In a January 2000 outpatient treatment record, it was noted 
that the veteran continued to be under pressure by virtue of 
a lot of obsessive thinking.  He reported getting into a 
state of mental tension by virtue of and thinking about and 
reliving some of his past combat horrors.  There was no 
indication of any psychotic features or elements of dangerous 
potential for acting out adventure.  

In March 2000, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported that he was seeing a psychiatrist every six weeks.  
He stated that he had had increasing problems with flashbacks 
over the last several years.  He complained of a great deal 
of insomnia secondary to the frequent nightmares.  He also 
noted getting distraught over very little things and 
complained of being very distractible, irritable, and 
forgetful.  He reported that he frequently wished he were 
dead and that felt like he was no longer productive.  He 
indicated that he would find himself cussing for no reason. 
He stated that he stayed depressed most of the time and felt 
like he could just cry.  He indicated that he was divorced in 
1999 as a result of his wife being afraid of him after he 
started throwing things.  He did not socialize with anyone 
other than a monthly outing with a veteran's organization.  
He also enjoyed seeing his granddaughter who was eight years 
old.  

Mental status examination revealed that the veteran was 
alert, oriented, and cooperative.  There was evidence of 
chronic depression with neourovegetative signs of depression.  
There was passive suicidal ideation but no plan or intent.  
There was no evidence of psychosis but there was evidence of 
chronic anxiety.  Cognitively, the veteran appeared to be 
intact in all spheres.  

The examiner diagnosed the veteran as having PTSD and 
assigned a GAF score of 50.  

The examiner indicated that the veteran had increasing 
symptoms of PTSD requiring an adjustment in his medication.  
He also noted that the veteran had suffered a divorce 
secondary to increasing problems with temper, irritability, 
and throwing things.  He observed that the veteran had no 
social life outside his daughter.  

Analysis

As noted above, only the criteria in effect period to October 
7, 1996, may be used in reaching a determination as to the 
percentage of disability warranted prior to this date.  

The Board is of the opinion that the veteran has met the 
criteria for a 50 percent evaluation prior to July 30, 1998.  
While April 1992 outpatient records revealed that the veteran 
was having trouble with his wife, improvement in this area 
was being noted.  Moreover, the veteran was alert and 
oriented.  He was also found to be sleeping well and had only 
a slight reduction in energy level.  He was also continuing 
to pursue hobby interests.  

Outpatient treatment records from May 1992 to August 1992 
also demonstrate  continuing problems with the veteran's 
marital relationship and outbursts of anger.  However, at the 
time of a November 1992 visit, the veteran was noted to have 
made good progress through the use of medication.  He was 
found to be sleeping more soundly and had noticed a reduction 
in irritability and anxiety although still startling easily.  
While the veteran was noted to having continuing problems 
with his wife, which including hitting her, as well as 
nightmares and flashbacks, in December 1992, at the time of a 
February 1993 visit, he was noted to have made some pretty 
good progress, which included  improved sleeping habits and 
no nightmares.  

Although the veteran had an exacerbation of his PTSD symptoms 
relating to his wife leaving him in March 1993, they 
reconciled approximately eight days later, and at the time of 
a June 1993 outpatient visit, it was noted that the veteran 
and his wife were enjoying their day to day activities.  The 
examiner indicated that the veteran's symptoms had improved.  
Moreover, at the time of an August 1993 visit, the veteran 
and his wife were found to be getting along better and the 
examiner reported that the veteran was in a good mood, was 
sleeping better, and did not appear tired.  

While the veteran was noted to have had some increase in 
problems in November 1993, he was described as doing fairly 
well and noted to have had an improvement in life status 
despite some worsening of PTSD and depression symptoms.  

Although the veteran reported that he had not "had a good 
night's sleep in generations", described feelings of 
constant pressure which never seemed to go away and prevented 
him from lying down to relax, reported becoming easily upset 
and irritated, expressed a great dislike for crowds, noted 
that he did not trust many people, complained that he was 
often depressed, and admitted to thinking of suicide in the 
past but denied any present plans, the examiner observed that 
the veteran was exaggerating his difficulties in a plea for 
help in the hope that the help would more quickly be 
forthcoming.. 

While the veteran reported to have continuing problems with 
his wife's family at the time of a February 1994 visit, he 
reported not having flashbacks during the day and indicated 
that his depression was somewhat better.  He was also noted 
to be doing fairly well at the time of a June 1994 visit.  

Although the veteran was seen for increasing symptomatology 
in December 1994 and April 1995, which included increasing 
sleeping problems and nightmares, the examiner noted that the 
veteran did not appear significantly angry or depressed, was 
coherent, and did not have suicidal thoughts.  

At the time of his October 31, 1995, hearing the veteran 
reported that he had felt suicidal for the past two or three 
weeks.  He noted that while he had a good relationship with 
his wife, he participated in no social activities.  He also 
reported having startle response and difficulty with 
sleeping.  Moreover, the veteran was noted to have increasing 
symptomatology at the time of a January 1996 visit and severe 
vivid flashback type nightmares at the time of a May 1996 
visit.  

In July 1996, the veteran reported having a flare-up.  The 
examiner noted that the veteran's intrusive thoughts, 
flashbacks, anxiety attacks, and exaggerated startle response 
appeared to be chronic in nature.  The veteran's chromic 
insomnia was noted to be worsening in November 1996.  In an 
April 1998 treatment record, the veteran was noted to be 
having intermittent insomnia.  He also reported having 
chronic stress with his wife and noted that he would get 
angry at times.  However, he denied getting violent toward 
her or other people.  While the veteran reported intermittent 
thoughts about death, he denied any suicidal ideation.  In 
July 1998, the veteran again reported having no close friends 
other than his wife.  He again indicated that he had terrible 
nightmares, would wake up sweating and extremely frightened, 
and unintentionally hit someone if touched.  

The medical evidence demonstrates a worsening of symptoms 
during this time period.  The preponderance of the evidence 
for this time period demonstrates that the veteran's PTSD was 
productive of considerable social and industrial impairment.  

However, an evaluation in excess of 50 percent is not 
warranted prior to July 30, 1998, as the veteran has not been 
shown to have severe social and industrial impairment as 
evidenced by his continued ability to live on his own and 
provide for himself and his continued relationship, albeit 
stormy, with his wife.  Furthermore, there is no opinion from 
an examiner that the PTSD produced severe impairment during 
this time period.  The Board concludes that the evidence is 
not indicative of more than considerable social and 
industrial impairment, which is contemplated by a 50 percent 
evaluation under the old rating criteria.

The Board is also of the opinion that an evaluation in excess 
of 50 percent is not warranted under the new rating criteria 
from October 7, 1996, to July 29, 1998, as obsessional 
rituals which interfered with routine activities; 
intermittently illogical speech, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, spatial disorientation; neglect of 
personal appearance and hygiene; and an inability to 
establish and maintain effective relationships was not shown 
for this time frame.  While the veteran met some of the 
criteria necessary for a 70 percent disability evaluation 
under the new criteria, the overall disability evaluation 
more closely approximated that required for a 50 percent 
disability evaluation.  

The Board is also of the opinion that the veteran has met the 
criteria for a 70 percent disability evaluation from July 30, 
1998, to the present.  

In a July 30, 1998, treatment record, it was noted that the 
veteran's wife had moved out after he had thrown a glass at 
her.  In February 1999, the veteran and his wife were 
divorced, severing his last close relationship with any 
adult.  In December 1998, the veteran was found to have low 
energy.  At the time of the veteran's March 2000 examination, 
the examiner assigned a GAF score of 50, which contemplates 
serious symptoms.  A 70 percent evaluation would be warranted 
under both the old and the new criteria.  

The criteria for a 100 percent evaluation have not have not 
been met, as the veteran has not been shown to have total 
social and industrial impairment, as is required under the 
old rating criteria.  Although the veteran and his wife were 
divorced in February 1999, he still maintains a relationship 
with his granddaughter.  He also attends a veteran's outing 
at least one time per month.  While the veteran maintains 
that his current PTSD prevents him from obtaining employment, 
as previously noted, the veteran reported that he retired on 
numerous occasions.  Moreover, there have been no objective 
medical findings that the veteran's PTSD prevents him from 
maintaining or obtaining employment.  Rather, the examiner 
determined that the disability resulted in a GAF score of 50.  
This GAF represents no more than serious symptoms.

A 100 percent disability evaluation is also not warranted 
under the new criteria as he has not been shown to have gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  Rather, he is cognitively 
intact in all spheres.  Although there was suicidal ideation, 
there was no intent or plan.  He was alert, oriented and 
cooperative; rather than manifesting grossly inappropriate 
behavior or gross impairment in thought processes. 


ORDER

Service connection for bilateral hearing loss is granted.

A 50 percent evaluation for PTSD is granted prior to July 30, 
1998, subject to the laws and regulations governing monetary 
benefits.  

A 70 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing monetary benefits, from July 
30, 1998.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

